Citation Nr: 1742786	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  15-28 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right trigger finger.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral leg disability shown as blood clots.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a heart disability to include hypertension.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes.

6.  Entitlement to service connection for high cholesterol.
7.  Entitlement to service connection for a kidney disability.

8.  Entitlement to service connection for a respiratory disability.

9.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for a back disability.

11.  Entitlement to service connection for a right index finger disability.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to July 1961 and from July 1961 to April 1962. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the Veteran filed a claim of service connection for PTSD.  However, the Court of Appeals for Veterans Claims (Court) has held that a Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider the Veteran's psychiatric symptoms regardless of the label attached to them to warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has recharacterized the Veteran's PTSD claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD in light of the Court's holding in Clemons.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a kidney disability, a respiratory disability, a back disability, an acquired psychiatric disorder, and a right index finger disability as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 2000 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral leg disability shown as blood clots. 

2.  Evidence submitted since the June 2000 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim, and does not raise a reasonable possibility of substantiating the claim of service connection for a bilateral leg disability to include blood clots.  

3.  In an unappealed June 2000 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a heart disability to include hypertension. 

4.  Evidence submitted since the June 2000 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim, and does not raise a reasonable possibility of substantiating the claim of service connection for a heart disability to include hypertension.  

5.  In an unappealed June 2000 rating decision, the RO denied the Veteran's claim of entitlement to service connection for diabetes. 

6.  Evidence submitted since the June 2000 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim, and does not raise a reasonable possibility of substantiating the claim of service connection for diabetes.  

7.  In an unappealed June 2000 rating decision, the RO denied the Veteran's claim of entitlement to service connection for back disability.

8.  The evidence received since the June 2000 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability.

9.  In an unappealed June 2000 rating decision, the RO denied the Veteran's claim of entitlement to service connection for right trigger finger.

10.  The evidence received since the June 2000 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for right trigger finger.

11.  High cholesterol is not a disability for VA benefits purposes.






CONCLUSIONS OF LAW

1.  The June 2000 rating decision denying service connection for a bilateral leg disability shown as blood clots is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Since the June 2000 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for a bilateral leg disability to include blood clots is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The June 2000 rating decision denying service connection for a heart disability to include hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

4.  Since the June 2000 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for a heart disability to include hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The June 2000 rating decision denying service connection for diabetes is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

6.  Since the June 2000 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for diabetes is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  The June 2000 rating decision denying service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§  20.302, 20.1103 (2016).

8.  Since the June 2000 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a back disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).
9.  The June 2000 rating decision denying service connection for right trigger finger is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§  20.302, 20.1103 (2016).

10.  Since the June 2000 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for right trigger finger; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

11.  The criteria for service connection for high cholesterol have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for high cholesterol, a back disability, a bilateral leg disability, diabetes, right trigger finger, and a heart disability.  Implicit in the back disability, right trigger finger, heart disability, bilateral leg disability, and diabetes claims is the contention that new and material evidence which is sufficient to reopen the previously-denied claims has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  
With regard to new and material evidence claims, VA must also notify a claimant of the evidence and information that is necessary to reopen the claim generally, i.e. what new and material evidence means.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board notes VAOPGCPREC 6-2014 however which states that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  

The Veteran was provided with the required notice, to include notice with respect to the disability rating and effective-date elements of the claims as well as what is required generally to substantiate new and material evidence sufficient to reopen a previously denied claim, by a letter mailed in March 2014, prior to the initial adjudication of his claims.  

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran, service treatment records, Social Security Administration (SSA) records, as well as VA and private treatment records.  

The Board notes that a VA examination was not provided with regard to the Veteran's claim of entitlement to service connection for high cholesterol.  However, as will be discussed in detail below, high cholesterol is not a disability for VA benefits purposes.  

With respect to the Veteran's diabetes, bilateral leg disability, and heart disability claims, since no new and material evidence has been submitted, a VA examination and an opinion are not required.  Further, the Board is reopening the Veteran's previously denied back disability and right trigger finger claims and remanding the reopened claims for further evidentiary development.

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Service connection for a heart disability, diabetes, and a bilateral leg disability

For the sake of economy, the Board will analyze the Veteran's heart disability, bilateral leg disability, and diabetes together, as they involve the application of similar law.

The Veteran seeks service connection for a heart disability, a bilateral leg disability, and diabetes.  Claims of service connection for these disabilities were previously denied in a June 2000 rating decision.  The Veteran did not appeal the decision.  It is incumbent on the Board, therefore, to adjudicate the new and material issues before considering the claims on the merits. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that any disability decided herein for which he claims entitlement to service connection is the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Pertinent Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For certain chronic disorders, such as diabetes mellitus type II and coronary artery disease as well as hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2016).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

Application to reopen

In the June 2000 rating decision, the RO denied the Veteran's claims of entitlement to service connection for heart disability, bilateral leg disability, and diabetes on the basis that there was no evidence of a current disability that began in or was caused by service.  The Veteran did not appeal the rating decision and new and material evidence was not associated within one year of the rating decision.  The decision therefore became final.      

At the time of the prior final rating decision in June 2000, the record included the Veteran's service treatment records, SSA records, and post-service VA and private treatment records.  The Veteran's service treatment records are absent complaints of or treatment for the legs, heart, or diabetes.  Postservice VA and private treatment records document treatment for right lower extremity deep vein thrombosis, diabetes, coronary artery disease, and hypertension.  See, e.g., a VA treatment record dated May 1996; see also a private treatment record from M.P., M.D. dated January 1990.  

In August 2013, the Veteran applied to reopen his claim of entitlement to service connection for a bilateral leg disability, a heart disability, and diabetes mellitus.  In order to reopen the previously denied claims, the evidence submitted since the last final denial (June 2000) must be new and material.

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence sufficient to reopen the claim of entitlement to service connection for a bilateral leg disability, a heart disability, and diabetes mellitus has not been submitted.  In the present case, the unestablished fact is whether the Veteran has a bilateral leg disability, a heart disability, and diabetes mellitus that were incurred during service.  

The newly added evidence, in pertinent part, consists of postservice VA and private treatment records and statements from the Veteran.  

The newly associated postservice medical evidence documents treatment for and diagnosis of coronary artery disease, hypertension, recurrent right lower deep vein thrombosis, and diabetes mellitus.  See, e.g., a VA treatment record dated September 2001; see also a VA treatment record dated January 2002.  While these medical records are undoubtedly new, as they were not of record at the time of the June 2000 rating decision, these records essentially replicate the medical evidence which was of record at the time of the June 2000 rating decision, namely that the Veteran has a current diagnosis of coronary artery disease, hypertension, deep vein thrombosis, and diabetes mellitus. Such evidence is not new and material, since the existence of the disabilities was known in June 2000.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (stating that medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  The newly associated postservice medical evidence does not establish or suggest that the Veteran has a bilateral leg disability, heart disability, or diabetes that was incurred in service or manifested within one year of service discharge.  There is no competent medical evidence which has been added to the record subsequent to the June 2000 RO denial which suggests that the Veteran's bilateral leg disability, heart disability, or diabetes was incurred during service or that any of these disabilities manifested within one year of service discharge.    

Furthermore, with regard to recent statements from the Veteran to the extent that he has a bilateral leg disability, a heart disability, or diabetes that is that is related to his service, such evidence is cumulative and redundant of similar statements made prior to the June 2000 rating decision.  Accordingly, such statements are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Moreover, while the Veteran is entirely competent to report his symptoms both current and past, the Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his service.  That is, the Veteran is not competent to opine on matters such as the etiology of any current bilateral leg disability, heart disability, or diabetes.  Such opinion requires specific medical training that is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has this medical training to render medical opinions, the Board must find that his contention with regard to a nexus between his bilateral leg disability, heart disability, and diabetes and his service for the purpose of reopening his previously denied claims to be of minimal probative value and outweighed by the objective evidence of record.  See 38 C.F.R. § 3.159(a)(1) (2016) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of reopening his previously denied claims are not competent evidence of a nexus.
 
In short, there is no competent evidence of a relationship between the Veteran's bilateral leg disability, heart disability, or diabetes and his service.    

The Veteran has been accorded ample opportunity to submit new and material evidence, to include competent medical evidence and information specifically indicating that he has a bilateral leg disability, heart disability, or diabetes that is related to service.  He has not done so.  See 38 U.S.C.A. § 5107(a) (finding that it is a claimant's responsibility to submit evidence in support of his claim).

In summary, the element which was missing at the time of the June 2000 denials of service connection remains lacking.  New and material evidence has not been received, and the Veteran's claims of entitlement to service connection for a bilateral leg disability, heart disability, and diabetes may not be reopened.  The benefits sought on appeal remain denied.  

Service connection for a back disability and right trigger finger

For the sake of economy, the Board will analyze the Veteran's back disability and right trigger finger claims together, as they involve the application of similar law.

Pertinent legal criteria

The law and regulations pertaining generally to service connection and new and material evidence claims have been set forth above and will not be repeated here.

Claim to Reopen

The RO denied service connection for a back disability and right trigger finger in a June 2000 rating decision because there was no evidence of a nexus between a diagnosed back disability and right trigger finger and the Veteran's service.  The Veteran did not appeal the denial of the June 2000 rating decision and new and material evidence was not associated with the claims folder within one year of the rating decision.  The decision therefore became final.  

At the time of the prior final rating decision in June 2000, the record in pertinent part included the Veteran's service treatment records as well as postservice VA, private and SSA records.  The Veteran's service treatment records show that he received treatment for an infection of the tip of his right index finger in April 1961 and July 1961.  The remainder of the service treatment records was absent complaints of or treatment for his right index finger.  The service treatment records were also absent complaints of or treatment for a back disability.  Postservice treatment records document a laminectomy at L5 in November 1989 and "severe" back pain in January 1990 as well as a right hand injury in July 1993 which included an abrasion on the right index finger.  

As the June 2000 rating decision is final, new and material evidence is therefore required to reopen the claims.  Specifically, in order to reopen, the evidence must show that the Veteran has a current back disability and right index finger disability that are related to service.  

In reviewing the evidence added to the claims folder since the June 2000 denials, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claims.  Specifically, the Veteran reported during a June 2015 VA examination that he twisted his lower back in service from his physical training and he has had back pain since that incident.  Also, the VA examiner diagnosed the Veteran with degenerative arthritis of the spine.  Further, the VA examiner provided an examination of the Veteran's right index finger in June 2015 and diagnosed him with recurrent paronychia of right index finger.  As indicated above, the Veteran's previous claims were denied in part because there was no evidence of a current back disability and right index finger disability related to service.  Notably, evidence of diagnosed degenerative arthritis of the spine and recurrent paronychia of right index finger as well as the reported in-service injury to the back were not of record prior to the June 2000 rating decision.  The new evidence thus relates to an unestablished fact necessary to substantiate the claims.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a) (2016).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claims for service connection for a back disability and right trigger finger are reopened.  

VA's statutory duty to assist the Veteran in the development of his claims attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claims may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claims, this does not necessarily make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section below.

Service connection for high cholesterol

The Veteran contends that he has high cholesterol that is related to his service. 

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for high cholesterol.  Pertinently, high cholesterol is not a disability for VA purposes. 

High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia. Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's Illustrated Medical Dictionary, 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795. 

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448   (1995). 

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. § 1110.  High cholesterol is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  As such, service connection for high cholesterol is not warranted.

Although high cholesterol may be a risk or warning factor, there is no evidence of record suggesting the Veteran's elevated cholesterol or hyperlipidemia caused any impairment of earning capacity.  To the extent that it led to the onset of a cardiovascular disease, as discussed above, the Board has determined that new and material evidence has not been received to reopen a previously denied claim of entitlement to service connection for a heart disability.  Again, the Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim for service connection for a bilateral leg disability is denied.

The application to reopen the claim for service connection for diabetes is denied.

The application to reopen the claim for service connection for a heart disability is denied.
The claim of service connection for a back disability is reopened; to this extent only, the appeal is granted.

The claim of service connection for right trigger finger is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for high cholesterol is denied.


REMAND

With regard to the Veteran's claim of entitlement to service connection for a kidney disability, the Board observes that a VA report of hospitalization dated February 2016 indicates that the Veteran received treatment for end stage renal disease.  However, there is no corresponding treatment record to this report.  Indeed, there has been no association of VA treatment records with the claims folder since July 2015.   

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate the February 2016 hospitalization treatment records for the Veteran's end stage renal disease with his claims folder.

With respect to the Veteran's claim of entitlement to service connection for a back disability, the Board observes that a VA treatment record dated February 2014 reveals that the Veteran underwent back surgery in 1978.  However, these surgery records have not been obtained and associated with the claims folder.  In light of the foregoing, the Board finds that these records should be obtained on remand.  
The Board notes that a June 2015 VA examiner provided an examination of the Veteran and concluded that it is less likely than not that the Veteran's back disability diagnosed as degenerative arthritis of the spine is related to service, to include the Veteran's reported injury to the back from physical training.  However, the Board finds that if, and only if, treatment records pertaining to the Veteran's 1978 back surgery are obtained on remand, an addendum opinion as to the etiology of the Veteran's back disability should also be obtained from the June 2015 VA examiner.

With regard to the Veteran's claim of entitlement to service connection for a right index finger disability, he contends that he has a right index finger disability that is related to his service.  The Board notes that service treatment records dated April 1961 and July 1961 document treatment for an infection to the right index finger.  

The Veteran was provided a VA examination for his right index finger in June 2015.  The VA examiner noted the Veteran's in-service treatment to his right index finger.  After examination of the Veteran, the VA examiner diagnosed the Veteran with recurrent paronychia of right index finger and concluded that is less likely than not that the disability is related to service.  The VA examiner's rationale for her conclusion was based on her finding that the Veteran currently has double nail growth which is typically due to trauma or congenital.  However, it was unclear as to when this began as it was not documented in the service treatment records.  

The Board finds that the June 2015 VA examiner's opinion is incomplete.  Specifically, the examiner did not render an opinion as to whether the Veteran's current paronychia of right index finger is due to the in-service treatment to the right index finger.  Moreover, by finding that the current paronychia of right index finger could be due to trauma or congenital and not resolving this finding, the Board notes that the Court has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

There is no other evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's current right index finger disability and his service.  In light of the ambiguities above, the Board finds that an addendum opinion should be obtained on remand as to the etiology of the Veteran's right index finger disability.  See 38 C.F.R. § 3.159(c)(4) (2016) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

With respect to the Veteran's claim of service connection for an acquired psychiatric disorder, the Veteran contends that he has an acquired psychiatric disorder to include PTSD that is due to his service, in particular from witnessing a soldier being shot in the back.  See a statement from the Veteran dated March 2014.  While the Veteran's service treatment and personnel records do not document the reported in-service stressor, the Veteran's service treatment records document treatment for feeling nervous and anxiety in October 1961 as well as a chronic, moderate emotional instability reaction in March 1962.    

The Veteran was provided a VA psychological examination in June 2015.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with an acquired psychiatric disorder.  The examiner noted that while the Veteran reports having nightmares of his time in the military, the incidents do not reach criterion A stressors of being life threatening or out of the normal experiences to be considered traumatic.  Moreover, the one incident that may be considered traumatic doesn't cause him undo anxiety resulting in re-experiencing, avoidance or hyperarousal behaviors.  Also, the other emotional
symptoms that he reported have been within a range that he has never sought
treatment or intervention. 

Typically, in the absence of proof of present disability there can be no valid claim.  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  However, the Board recognizes the Court's decision in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), which held that a claimant satisfies the current disability threshold when a disability exists at the time his or her claim was filed, even if the disability resolves prior to VA's adjudication of the claim.

As indicated above, in this case, although a diagnosis of an acquired psychiatric disorder was not rendered during the June 2015 VA examination, a VA treatment record dated January 2002 documents an assessment of depression based on a positive depressive screen test.  The competent and probative evidence is unclear as to whether the diagnosed depression resolved prior to the Veteran filing his service connection claim for an acquired psychiatric disorder in August 2013.  Indeed, the VA examiner did not address the previously diagnosed depression in their report but rather focused on whether the Veteran met the criteria for a diagnosis of PTSD.  In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran evidences depression during the course of the appeal period, and if so, whether the disability is related to his service.  See 38 C.F.R. § 3.159(c)(4), supra.  

With regard to the Veteran's claim of service connection for a respiratory disability, the Veteran contends that he has a respiratory disability related to his service.  The Board notes that the Veteran's service treatment records document treatment for bronchitis in October 1961.  Also, postservice medical evidence documents treatment for chronic obstructive pulmonary disease (COPD) in September 2001 and right pleural effusion and mediastinal nodes in September 2010.  

There is no medical opinion of record as to whether the Veteran has a respiratory disability that is related to service.  In light of the foregoing, the Board finds that an opinion for such must be obtained on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4), supra. 

Finally, the Board notes that the claim of entitlement to TDIU is inextricably intertwined with the claims of entitlement to service connection for a kidney disability, a back disability, an acquired psychiatric disorder, a respiratory disability, and a right index finger disability.  In other words, development of these claims may impact his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are back surgery records from 1978.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any outstanding VA treatment records pertaining to the claims remanded herein, to include hospitalization records for end stage renal disease dated February 2016.  All attempts to secure this evidence must be documented in the claims folder.

3. Thereafter, forward the claims folder to the June 2015 VA examiner who provided a medical opinion as to the etiology of the Veteran's right index finger disability.  If the VA examiner is not available, forward the Veteran's claims folder to another appropriate medical professional.  The examiner is requested to review all pertinent records associated with the claims folder, including the Veteran's service treatment records, post-service medical records, and lay statements.

If the clinician determines that another examination is needed, the Veteran should be scheduled for a new examination.  

Based on the review of the Veteran's claims file, the examiner is asked to opine on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current right index finger disability diagnosed as recurrent paronychia of right index finger is related to his service, to include treatment for infection of the right index finger in April 1961 and July 1961.  

A complete rationale for any opinion offered must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4. If, and only if, treatment records are obtained as to the Veteran's reported back surgery in 1978, forward the claims folder to the June 2015 VA examiner who provided a medical opinion as to the etiology of the Veteran's back disability.  If the VA examiner is not available, forward the Veteran's claims folder to another appropriate medical professional.  The examiner is requested to review all pertinent records associated with the claims folder, including the Veteran's service treatment records, post-service medical records, and lay statements.

If the clinician determines that another examination is needed, the Veteran should be scheduled for a new examination.  

Based on the review of the Veteran's claims file, the examiner is asked to opine on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current back disability diagnosed as degenerative arthritis of the spine is related to his service, to include his credible report of twisting his back from physical training.    

A complete rationale for any opinion offered must be provided.

5. Forward the claims folder to the June 2015 VA examiner who provided a medical opinion as to the etiology of the Veteran's claimed acquired psychiatric disorder.  If the VA examiner is not available, forward the Veteran's claims folder to another appropriate medical professional.  The examiner is requested to review all pertinent records associated with the claims folder, including the Veteran's service treatment records, post-service medical records, and lay statements.

If the clinician determines that another examination is needed, the Veteran should be scheduled for a new examination.  

Based on the review of the Veteran's claims file, the examiner is asked to opine on whether the Veteran currently evidences depression.  In determining such, the examiner should address the treatment and assessment of depression in January 2002 and whether such disability resolved prior to the filing of the Veteran's service connection claim in August 2013.  

If, and only, if, the Veteran evidences a diagnosis of depression, the examiner must render an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current depression is related to his service, to include treatment for feeling nervous and anxiety in October 1961 as well as chronic moderate emotional instability reaction in March 1962.    

A complete rationale for any opinion offered must be provided.  

6. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his respiratory disability.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current respiratory disability, to include COPD and right pleural effusion and mediastinal nodes.

b)  For each respiratory disability identified,  provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's service, to include his treatment in October 1961 for bronchitis.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

7. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


